DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-22 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation-in-part (CIP) of 16/200,403 that was filed on 11/26/2018.  16/200,403 is a divisional (DIV) 15/387,507 that was filed on 12/21/2016.  15/387,507 claims priority to provisional application 62/270,435 that was filed on 12/21/2015.




Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
16/200,403, 15/387,507 and 62/270,435, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Here, the limitation of “familial hypercholesterolemia” as recited by instant claims 11 and 12 and the limitation of “with a drug having a known side-effect of treating thrombosis” as recited by instant claim 22 are not adequately supported by either 16/200,403, 15/387,507 or 62/270,435.  Thus, these claims are only entitled to the filing date of the instant application, which is 04/17/2020.
Further, it is relevant to note that present specification disclosures of paras. [0050]-[0051] and [00100] thru [00103] are not found in either 16/200,403, 15/387,507 or 62/270,435, and thus, this present application is proper CIP of 16/200,403 as stated in the Application Data Sheet (ADS) filed on 04/17/2020.  However, the oath or declaration filed on 05/11/2020 is an improper CIP for it does not state that the person making the oath or declaration acknowledges the duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56(e), i.e. in any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 04/17/2020 and 10/29/2020 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 53). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the method step of “administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one reactive dicarbonyl scavenger compound, or a pharmaceutically acceptable salt thereof”.  The limitation of ‘reactive dicarbonyl scavenger compound’ is vague and indefinite because it is unclear as to the metes and bounds regarding the structural features of the instant claimed compound that is used by the claimed ‘administering’ step.  In the chemical art, the term ‘dicarbonyl’ is recognized as a molecule containing two carbonyl (C=O) groups, however, the term ‘reactive dicarbonyl scavenger’ is not define.  The present specification does not specifically define this term regarding its structural feature(s) such as a common core structure that would perform the recited functional terms of ‘reactive’ and ‘scavenger’.  Consequently, substances included by the term ‘reactive dicarbonyl scavenger’ cannot be readily distinguished from substances which are excluded.  Thus, infringing methods cannot be distinguished from non-infringing methods, rendering the metes and bounds of the claims indefinite, and claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1 recites the method step of “administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one reactive dicarbonyl scavenger compound, or a pharmaceutically acceptable salt thereof”.  This method step as a whole is vague and indefinite because it does not unambiguously set forth or describe how or by what method or means the type of substance(s) are used to treat the patient/subject.  Given the claims their broadest reasonable interpretation, treating a patient/subject with a substance could include placing it in close proximity to the patient/subject, or spraying the substance on the patient/subject.  “Treating a patient with substance” does not necessarily connote or require administration of a substance to the patient, or ingestion of a substance by the patient, nor does the present specification define either the term “treatment” or “treating” with any type of specificity that require administration or ingestion of the claimed compound(s) to the patient/subject by any particular route.  However, administering the claimed compound (e.g., to a patient in need of treatment) is necessary for the compounds to exert any therapeutic effect, and thus for any “treatment” to occur.  Therefore, in the absence of an express recitation of an active method step, the scope of the method of instant claim 1 renders the metes and bounds of the claims indefinite.  Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 14 recites the limitation of “and pharmaceutically acceptable salts thereof; or a pharmaceutically acceptable salt thereof”.  This limitation is vague and indefinite because it is unclear as to the metes and bounds regarding the structural features of the instant claimed compound that is used by the claimed ‘administering’ step.  

Claim 22 recites the method step of “administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one compound of following formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 ... thereof; with a drug having a known side-effect of treating thrombosis”.  The limitation of ‘a drug having a known side-effect of treating thrombosis’ is indefinite because the present specification provides no limiting definition for the terms, which also have no clear-cut, commonly understood definition in the art.
The present specification discloses the followings: (i) “Also disclosed are methods for inhibiting platelet activation in a subject comprising the step of co-administering to the mammal at least one compound in a dosage and amount effective to inhibit platelet activation, the compound having a structure represented by a compound of the following formula: 
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, substituted or unsubstituted alkyl, halogen, alkyl, substituted or unsubstituted alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof with a drug having a known side-effect of inhibiting platelet activation” (para. [00100]); and (ii) “For example, one embodiment of the present invention is a method of treating thrombosis, comprising administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one compound of following formula: 
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, substituted or unsubstituted alkyl, halogen, alkyl, substituted or unsubstituted alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof with a drug having a known side-effect of inhibiting platelet activation” (para. [00101]).  These disclosures do not provide the exact set of substances encompassed by the generic functional term “a drug having a known side-effect of treating thrombosis”, and excluded from the scope thereof.
One of ordinary skill in the art would generally understand “a drug having a known side-effect of treating thrombosis” to denote a genus encompassing any and all substances which function to inhibit thrombosis.  However, the exact set of substances encompassed by the generic functional term “a drug having a known side-effect of treating thrombosis”, and excluded from the scope thereof, cannot be unambiguously determined by one of ordinary skill in the art.  While methods of assaying for thrombotic activity are known in the art, the term includes, for example, substances with levels of thrombotic inhibitory activity which are detectable but too low to have any therapeutic utility, as well as substances which have not yet been identified to inhibit thrombosis.
As recognized by MPEP § 2173.05(g), a term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). The following factors are considered when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
Here, substances included by the term “a drug having a known side-effect of treating thrombosis” cannot be readily distinguished from substances which are excluded. Therefore, infringing methods cannot be distinguished from non-infringing methods, rendering the metes and bounds of the claims indefinite, and claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,166,248 B1 (referred hereinafter as Oates et al.).  Although the claims at issue are not identical, they are not patentably distinct from each both the compound used by the method of the instant claims 1-9 and the compound used by the method of claims 1-3 of Oates et al. have similar structural features.

16/852,120
US 10,166,248 B1
1. A method of inhibiting platelet activation, comprising administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one reactive dicarbonyl scavenger compound, or a pharmaceutically acceptable salt thereof.
1. A method of reducing the occurrence of malondiadehyde protein modification in a subject in need thereof, comprising: identifying a subject with increased platelet activation; administering to said subject a malondiadehyde adduct formation reducing amount of a compound of the following formula:
    PNG
    media_image2.png
    126
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    294
    279
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof: to thereby reduce said protein modification.
2. The method of claim 1, wherein the compound is selected from the following formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, halogen, alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof.

4. The method of claim 1, wherein the compound is selected from the following formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, substituted or unsubstituted alkyl, halogen, substituted or unsubstituted alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof. 

9. The method of claim 4, wherein the compound is chosen from: 
    PNG
    media_image4.png
    223
    184
    media_image4.png
    Greyscale
 wherein R5 is H, -CH3, -CH2CH3, -CH(CH3)-CH3.

3. The method of claim 1, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.
2. The method of claim 1, wherein the compound is
    PNG
    media_image5.png
    118
    93
    media_image5.png
    Greyscale

6. The method of claim 4, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.

7. The method of claim 4, wherein the compound is 2-hydroxybenzylamine.

8. The method of claim 2, wherein the compound is selected from the following formula: 
    PNG
    media_image6.png
    382
    584
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

5. The method of claim 4, wherein the compound is selected from the following formula: 
    PNG
    media_image7.png
    276
    352
    media_image7.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
3. The method of claim 1, wherein the compound is selected from the following formula: 
    PNG
    media_image8.png
    165
    218
    media_image8.png
    Greyscale
or a pharmaceutically acceptable salt thereof.


The method of Oates et al. differ from the presently claimed invention as follows:
While Oates et al. does not specifically claim that the compound is in the form of a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10, pharmaceutical composition/formulation with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10 are well known in the Remington: The Science and Practice of Pharmacy 21st Edition, 2005, see entire book; A copy has not been provided because the book is too large and it is publically accessible at any libraries).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate the compound of Oates et al. into a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10.  A person of ordinary skill would have been motivated to do so because Oates et al. specifically disclose that the compounds of the invention, or pharmaceutically acceptable salts thereof, of this invention can be combined as the active ingredient in intimate admixture with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques (Col. 16, lines 1-5).  Thus, in view of the teachings of Oates et al. and common knowledge, there would have been a reasonable expectation that the compound of Oates et al. could be successfully prepared as a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10.
While Oates et al. does not specifically claim that the condition or disease as recited by instant claims 11 and 12 such as thrombosis and familial hypercholesterolemia, it is recognized in medicinal art the there is a direct correlation between platelet activation and the condition or disease of thrombosis and familial hypercholesterolemia (see Harmon et al., Blood, 1986, 68(2), pp. 498-505).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the treatment methodology of Oates et al. can be used to treat the condition or disease as recited by instant claims 11 and 12 such as thrombosis 
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,166,248 B1.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,166,248 B1 (referred hereinafter as Oates et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compound used by the method of the instant claims 14-20 and the compound used by the method of claims 1-3 of Oates et al. have similar structural features.

16/852,120
US 10,166,248 B1
14. A method of treating thrombosis, comprising administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one compound of following formula: formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, substituted or unsubstituted alkyl, halogen, substituted or unsubstituted alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof; or a pharmaceutically acceptable salt thereof.
1. A method of reducing the occurrence of malondiadehyde protein modification in a subject in need thereof, comprising: identifying a subject with increased platelet activation; administering to said subject a malondiadehyde adduct formation reducing amount of a compound of the following formula:
    PNG
    media_image2.png
    126
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    294
    279
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof: to thereby reduce said protein modification.
17. The method of claim 4, wherein the compound is chosen from: 
    PNG
    media_image4.png
    223
    184
    media_image4.png
    Greyscale
 wherein R5 is H, -CH3, -CH2CH3, -CH(CH3)-CH3.

19. The method of claim 14, wherein the compound is selected from the following formula: 
    PNG
    media_image9.png
    381
    588
    media_image9.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

16. The method of claim 4, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.
2. The method of claim 1, wherein the compound is
    PNG
    media_image5.png
    118
    93
    media_image5.png
    Greyscale

18. The method of claim 14, wherein the compound is 2-hydroxybenzylamine.

15. The method of claim 14, wherein the compound is selected from the following formula: 
    PNG
    media_image7.png
    276
    352
    media_image7.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
3. The method of claim 1, wherein the compound is selected from the following formula: 
    PNG
    media_image8.png
    165
    218
    media_image8.png
    Greyscale
or a pharmaceutically acceptable salt thereof.


The method of Oates et al. differ from the presently claimed invention as follows:
While Oates et al. does not specifically claim that the compound is in the form of a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited a pharmaceutically acceptable carrier’ as recited by instant claim 20 are well known in the pharmaceutical art (see Remington: The Science and Practice of Pharmacy 21st Edition, 2005, see entire book; A copy has not been provided because the book is too large and it is publically accessible at any libraries).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate the compound of Oates et al. into a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 20.  A person of ordinary skill would have been motivated to do so because Oates et al. specifically disclose that the compounds of the invention, or pharmaceutically acceptable salts thereof, of this invention can be combined as the active ingredient in intimate admixture with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques (Col. 16, lines 1-5).  Thus, in view of the teachings of Oates et al. and common knowledge, there would have been a reasonable expectation that the compound of Oates et al. could be successfully prepared as a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 20.
While Oates et al. does not specifically claim that the method is for treating thrombosis, it is recognized in medicinal art the there is a direct correlation between platelet activation and thrombosis (see Harmon et al., Blood, 1986, 68(2), pp. 498-505).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the treatment methodology of Oates et al. can be used to treat thrombosis.  Therefore, in view of the 
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,166,248 B1.

Claims 1-4 and 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,975,033 B2 (referred hereinafter as Roberts, II et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compound used by the method of the instant claims 1-4 and 6-9 and the compound used by the method of claim 2 of Roberts, II et al. have similar structural features.

16/852,120
US 10,166,248 B1
1. A method of inhibiting platelet activation, comprising administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one reactive dicarbonyl scavenger compound, or a pharmaceutically acceptable salt thereof.
2. A method of treating hypertension, comprising administering to a patient in need thereof an effective amount of a compound of the following formula:
    PNG
    media_image10.png
    123
    104
    media_image10.png
    Greyscale
 
2. The method of claim 1, wherein the compound is selected from the following formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, halogen, alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof.

4. The method of claim 1, wherein the compound is selected from the following formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, 4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof. 

9. The method of claim 4, wherein the compound is chosen from: 
    PNG
    media_image4.png
    223
    184
    media_image4.png
    Greyscale
 wherein R5 is H, -CH3, -CH2CH3, -CH(CH3)-CH3.

3. The method of claim 1, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.

6. The method of claim 4, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.

7. The method of claim 4, wherein the compound is 2-hydroxybenzylamine.

8. The method of claim 2, wherein the compound is selected from the following formula: 
    PNG
    media_image6.png
    382
    584
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.



The method of Roberts, II et al. differ from the presently claimed invention as follows:
While Roberts, II et al. does not specifically claim that the compound is in the form of a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10, pharmaceutical composition/formulation with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10 are well known in the pharmaceutical art (see Remington: The Science and Practice of Pharmacy 21st Edition, 2005, see entire book; A copy has not been provided because the book is too a pharmaceutically acceptable carrier’ as recited by instant claim 10.  A person of ordinary skill would have been motivated to do so because Oates et al. specifically disclose that the compounds of the invention, or pharmaceutically acceptable salts thereof, of this invention can be combined as the active ingredient in intimate admixture with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques (Col. 16, lines 1-5).  Thus, in view of the teachings of Oates et al. and common knowledge, there would have been a reasonable expectation that the compound of Oates et al. could be successfully prepared as a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 10.
While Roberts, II et al. does not specifically claim that the condition or disease of platelet activation, it is recognized in medicinal art the there is a direct correlation between platelet activation and hypertension (see GYH Lip, Journal of Human Hypertension, 2000, 14(10-11), pp.687–690; Gkaliagkousi et al., Amer. J. Hypertension, 2010, 23(3), pp. 229-236).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the treatment methodology of Roberts, II et al. can be used to treat the condition of platelet activation.  Therefore, in view of the teachings of Roberts, II et al. and common knowledge, there would have been a reasonable expectation of success to use the treatment methodology of Roberts, II et al. for condition of platelet activation.  
.

Claims 14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,975,033 B2 (referred hereinafter as Roberts, II et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compound used by the method of the instant claims 14 and 16-19 and the compound used by the method of claim 2 of Roberts, II et al. have similar structural features.

16/852,120
US 10,166,248 B1
14. A method of treating thrombosis, comprising administering to a subject in need thereof an effective malondiadehyde adduct reducing amount of at least one compound of following formula: formula:
    PNG
    media_image1.png
    205
    215
    media_image1.png
    Greyscale
 wherein: R is C-R2; R2 is independently H, substituted or unsubstituted alkyl; R3 is H, substituted or unsubstituted alkyl, halogen, substituted or unsubstituted alkoxy, hydroxyl, nitro; R4 is H, substituted or unsubstituted alkyl, carboxyl; and pharmaceutically acceptable salts thereof; or a pharmaceutically acceptable salt thereof.
2. A method of treating hypertension, comprising administering to a patient in need thereof an effective amount of a compound of the following formula:
    PNG
    media_image10.png
    123
    104
    media_image10.png
    Greyscale
 and stereoisomers and 
17. The method of claim 4, wherein the compound is chosen from: 
    PNG
    media_image4.png
    223
    184
    media_image4.png
    Greyscale
 wherein R5 is H, -CH3, -CH2CH3, -CH(CH3)-CH3.

19. The method of claim 14, wherein the compound is selected from the following formula: 
    PNG
    media_image9.png
    381
    588
    media_image9.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

16. The method of claim 4, wherein the compound is 2-hydroxybenzylamine, ethyl-2-hydroxybenzylamine, or methyl-2-hydroxybenzylamine.

18. The method of claim 14, wherein the compound is 2-hydroxybenzylamine.



The method of Roberts, II et al. differ from the presently claimed invention as follows:
While Roberts, II et al. does not specifically claim that the compound is in the form of a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 20, pharmaceutical composition/formulation with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 20 are well known in the pharmaceutical art (see Remington: The Science and Practice of Pharmacy 21st Edition, 2005, see entire book; A copy has not been provided because the book is too large and it is publically accessible at any libraries).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate the compound of Oates et al. into a pharmaceutical composition with ‘a pharmaceutically acceptable carrier’ as recited by instant claim 20.  A person of ordinary skill would have been motivated to do so because Oates et al. specifically disclose that the compounds of the invention, or pharmaceutically acceptable salts thereof, of this invention can be combined as the active ingredient in intimate admixture with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques (Col. 16, lines 1-5).  Thus, in view of the teachings of Oates et al. and common knowledge, there would have been a reasonable expectation that the compound of Oates et al. could be successfully prepared as a pharmaceutical composition with ‘a pharmaceutically acceptable carrier
While Roberts, II et al. does not specifically claim that the condition or disease of platelet activation, it is recognized in medicinal art the there is a direct correlation between platelet activation and hypertension (see GYH Lip, Journal of Human Hypertension, 2000, 14(10-11), pp.687–690; Gkaliagkousi et al., Amer. J. Hypertension, 2010, 23(3), pp. 229-236).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the treatment methodology of Roberts, II et al. can be used to treat the condition of platelet activation.  Therefore, in view of the teachings of Roberts, II et al. and common knowledge, there would have been a reasonable expectation of success to use the treatment methodology of Roberts, II et al. for condition of platelet activation.  
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,975,033 B2.

Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 14, 2021